                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cv-00160-FDW-DSC
 E. RAY RAYNOR,                                 )
                                                )
         Plaintiff,                             )
                                                )
 vs.                                            )
                                                )
 G4S SECURE SOLUTIONS (USA), INC.;              )
 CHUCK BROCK, individually, and as              )
 Strategic Account Executive Vice-President;    )
 DONALD S. ZECCARDI, individually, and          )
 as Strategic Account Vice-President;           )
 MALCOM          C.    BURCHETT,        JR.,    )                      ORDER
 individually, and as Mid-Atlantic Executive    )
 Vice-President;                                )
 TIFANI A. GRUSKY, individually and as          )
 Mid-Atlantic      Region,     Director   of    )
 Administration; and                            )
 MICHAEL A. NAIL, General Manager,              )
 Charlotte, North Carolina office;              )
                                                )
         Defendants.                            )
                                                )

        THIS MATTER is before the Court on Plaintiff’s Motion for Taxation of Costs, including

damages for delay following appeal and/or for excess costs, expenses, and attorney’s fees (Doc.

No. 121) pursuant to 28 U.S.C. §§ 1920 & 1927. For the reasons stated below, Plaintiff’s Motion

for Taxation of Costs and Attorney’s Fees (Doc. No. 121) is DENIED.

                                      I.     BACKGROUND

        This matter arises from the conclusion of Plaintiff E. Ray Raynor’s (Plaintiff) employment

with Defendant G4S (Defendant) in 2016. Defendant employed Plaintiff from July 16, 2001 until

August 26, 2016. Plaintiff brought suit against Defendant in North Carolina state court alleging

race discrimination and retaliation, violation of the North Carolina Wage and Hour Act (NCWHA),
                                                    1



       Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 1 of 9
breach of contract, and wrongful discharge, which was later removed to federal court. The Court

entered summary judgement for Defendant on claims including race discrimination and retaliation.

(Doc. No. 48). Defendant then filed its first Bill of Costs (Doc. No. 45), which the Court struck

because it was premature. (Doc. No. 47).

       At trial on Plaintiff’s remaining claims, the jury found in Defendant’s favor on Plaintiff’s

claims under the Age Discrimination in Employment Act (ADEA) and for wrongful discrimination

on account of his age in violation of North Carolina public policy. (Doc. No. 74, p. 1-3). The jury

found in Plaintiff’s favor on Plaintiff’s claim to entitlement to a bonus and pay for vacation time,

paid time off, and/or extended leave under the NCWHA. Id. at 2-4. The jury awarded Plaintiff

$6,434.80 for his bonus and $14,974.96 for his vacation time, paid time off, and/or extended leave.

Id. The jury did not find Plaintiff entitled to severance pay under the NCWHA. Id. The jury found

Defendant liable for punitive damages and awarded $64,347.52. Id. Plaintiff then filed a Bill of

Costs (Doc. No. 77), which the Court struck without prejudice because it was premature. (Doc.

No. 78).

       The Court denied Plaintiff’s Motion for Reasonable Attorney’s Fees under N.C. Gen. Stat.

§ 1D-45 because it found “Defendant’s defenses neither frivolous nor malicious.” (Doc. No. 98,

p. 26). The Court did, however, determine Plaintiff was entitled to “reasonable expenses caused

by the failure to disclose and reasonable expense in making the motion for an order compelling

discovery” pursuant to Rule 37(a)(5) and (c)(1)(A). Id. at 29. The Court reduced Plaintiff’s

requested 113.60 hours by 30 percent to “avoid[] compensating Plaintiff for efforts not ‘incurred

in making the motion’ under Rule 37(a)(5) or ‘caused by the failure’ to disclose a witness under

Rule 37(c)(1)(A).” Id. at 31-32. The Court denied Plaintiff’s request for compensation for


                                                 2



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 2 of 9
paralegal services because Plaintiff failed to carry his burden. Id. at 33. The Court also denied the

costs and expenses related to filing the motions and compelling discovery. Id. The Court clarified

the judgement by striking footnote nine from the written summary judgement order, “to reflect

that Individual Defendants were terminated from this action when the Court granted summary

judgment in their favor on all remaining claims asserted against them.” Id. at 34-35. Additionally,

the Court amended the prejudgment and post-judgment interest. Id. at 35. The Court amended the

judgment to reflect $2,435.58 in prejudgment interest because the jury found Plaintiff entitled to

$21,409.76 as of August 26, 2016. Id. Therefore, Plaintiff was entitled to North Carolina’s legal

interest rate of 8 percent per annum on the $21,409.76. Id. The Court also amended the order to

reflect post-judgment interest at the federal rate on the awarded compensatory damages, punitive

damages, prejudgment interest, and attorney’s fees. Id. Defendant then filed its second Bill of

Costs (Doc. No. 99), which the Court struck because it was premature. (Doc. No. 100).

       The Fourth Circuit affirmed the Court’s holding, including the award of attorney’s fees of

$31,808.00. Raynor v. G4S Secure Sols. (USA), Inc., 805 F. App’x 170, 180 (4th Cir. 2020). The

Fourth Circuit rejected both the Plaintiff’s argument that the award of fees was not enough and the

Defendant’s argument that the award of fees was too much. Id. at 179. Defendant attacked the

calculation of fees and demanded the district court calculate the exact amount, however, the Fourth

Circuit upheld the Court’s calculation and rejected Defendant’s argument that the calculation of

the fees had to be exact. Id. The Court need “only determine a ‘reasonable’ amount.” Id. The

Fourth Circuit rejected Plaintiff’s argument that the Court “unfairly cut his counsel’s billable

hours” because “he offer[ed] no response to the district court’s conclusion that counsel billed for

some time not authorized by Rule 37.” Id. Additionally, the Fourth Circuit affirmed the Court’s


                                                 3



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 3 of 9
denial of Plaintiff’s request for additional fees pursuant to N.C. Gen. Stat. § 1D-45 because

Defendant’s defenses to the punitive damages claims were “non-frivolous.” Id. at 180. The Fourth

Circuit rejected Plaintiff’s final argument for fees pursuant to § 95-25.22(d) because (1) “that

provision is not mandatory; it is permissive” and (2) there was nothing in the record showing that

Plaintiff moved for fees pursuant to § 95-25.22(d). Id. The Fourth Circuit emphasized that

“[Plaintiff] cannot now complain that the court failed to infer that he actually wanted fees pursuant

to a section of the statute he omitted from his motions.” Id.

        Following the appeal, Defendant filed its third Bill of Costs, claiming to be the prevailing

party. (Doc. No. 118). Plaintiff also claimed to be the prevailing party, and filed his second Bill of

Costs (Doc. No. 120). Plaintiff now brings the instant motion seeking costs, expenses, and

attorney’s fees pursuant to 28 U.S.C. §§ 1920 & 1927. (Doc. No. 121).

                                          II.     ANALYSIS

       Plaintiff asks the Court:

        to adjudge to [him] as the prevailing party, to satisfy excess costs, expenses and
       attorney’s fees incurred because of the conduct of counsel for Defendant G4S in
       having unreasonably and vexatiously multiplied the proceedings in this case, as
       provided in 28 U.S.C. § 1927, and/or for additional costs not normally taxed by
       LCvR 54.1, but allowable under 28 U.S.C. § 1920 and the Court’s inherent power
       to do justice.

(Doc. No. 121, p. 1-2). Defendant argues that (1) it is the prevailing party for purposes of LR 54.1,

and (2) that Plaintiff’s request for attorney’s fees should be denied because it has already been

rejected by this Court and the Fourth Circuit. (Doc. No. 124, p. 1).

       The “prevailing party” may be entitled to costs under Federal Rule of Civil Procedure

54(d)(1), “[u]nless a federal statute, these rules, or a court order provides otherwise.” Fed. R. Civ.

P. 54(d)(1). Under 28 U.S.C. § 1927, the Court may assess attorney’s fees against an attorney “who
                                                  4



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 4 of 9
so multiples the proceedings in any case unreasonably and vexatiously.” 28 U.S.C. § 1927. An

award of fees under § 1927 “requires the court to show a causal link between wrongful conduct

and an unreasonable and vexatious multiplication of proceedings, then to connect the costs

wrongfully incurred as a result of the sanctioned attorney’s conduct to the amount awarded to the

moving party.” Six v. Generations Fed. Credit Union, 891 F.3d 508, 520 (4th Cir. 2018) (citing

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 n.5 (2017)).

    A. Prevailing Party

        Plaintiff first requests the court to adjudge him as the prevailing party because he was

recognized as the “prevailing party” under the NCWHA, and he was awarded prejudgment and

post-judgment interest. (Doc. No. 121 p. 14). Conversely, Defendant argues that it is the prevailing

party because although the Plaintiff won on the NCWHA claim, at trial Defendant prevailed on

the claims of age discrimination, retaliation, and breach of its Annual Bonus Plan. (Doc. No. 124,

p. 2-5). Additionally, Defendant argues that it prevailed on fifty-five of the Plaintiff’s fifty-seven

claims brought against the Defendant. (Doc. No. 124, p. 10).

        A prevailing party is the party in whose favor the judgement is rendered. Buckhannon Bd.

& Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 604 (2001). An

enforceable judgement creates a “material alteration of the legal relationship of the parties

necessary to permit an award of attorney’s fees.” Id. (quotation omitted). A monetary judgement

in favor of a plaintiff “create[s] a material alteration of the legal relationship between Plaintiff and

Defendant by imposing upon Defendant a legally enforceable obligation to pay Plaintiff.” Grissom

v. The Mills Corp., 549 F.3d 313, 319 (4th Cir. 2008). Moreover, “there is judicial imprimatur on

the change in that the district court has the inherent power to compel Defendant to satisfy such


                                                   5



      Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 5 of 9
judgment.” Id.; see also McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013), as amended Jan. 23,

2014. Conversely, a defendant may be the prevailing party “even if the court’s final judgment

rejects the plaintiff’s claim for a nonmerits reason.” CRST Van Expedited, Inc. v. E.E.O.C., 136

S. Ct. 1642, 1651.

       Although the Fourth Circuit has not determined whether there can be more than one

prevailing party in a suit, numerous district courts in this circuit have determined there can only

be one prevailing party. See Kraemer v. Mass. Mut. Life Ins. Co., No. 2:15-CV-04571, 2018 WL

732901, at *2 (D.S.C. Feb. 6, 2018) (“[T]his district, as well as other districts within the Fourth

Circuit, have followed the lead of the Federal Circuit in finding that there may only be one

prevailing party.”); Ethox Chem., LLC v. Coca-Cola Co., No. 6:12-1682-KFM, 2016 WL

7053351, at *2 (D.S.C. Feb. 29, 2016); Intellectual Ventures I LLC v. Capital One Fin. Corp, No.

1:13cv0740, 2015 WL 7283108, at *2 (E.D. Va. Nov. 17, 2015) (“There can be, however, only

one ‘prevailing party,’ even in cases involving mixed judgments.”) (internal citations omitted). In

these mixed judgement cases, the courts looked to the “core” issue as to what the plaintiff wanted,

and to what judgment “materially altered the legal relationship between the parties.” Ethox Chem.

2016 WL 7053351, at *3; Intellectual Ventures, 2015 WL 7283108, at *2.

       The Court has previously determined Plaintiff is the prevailing party in the Order and

Amended Judgement, which was affirmed by the Fourth Circuit. (Doc. No. 98); see also Raynor,

805 F. App’x at 180. The Court denied in part and granted in part Plaintiff’s Motion for Reasonable

Attorney’s Fees (and Allowable Costs), thereby determining that Plaintiff is the prevailing party.

(Doc. No. 98, p. 35). Plaintiff initially sought compensation in his claim for wrongful termination,

and he was awarded compensatory and punitive damages. Id. This “created a material alteration


                                                 6



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 6 of 9
of the legal relationship between Plaintiff and Defendant by imposing upon Defendant a legally

enforceable obligation to pay Plaintiff.” Grissom, 549 F.3d at 319.

   B. Excess Costs, Expenses, and Attorney’s Fees

       Plaintiff argues he “should be awarded his costs, including printing/copy charges,

computerized research, and expert witness fees, in the Court’s discretion, in order to restore full

value to the verdict of the federal jury and respect for the District Court’s final Order and Amended

Judgment, and the rule of law in civil litigation.” (Doc. No. 121-1, p. 5-6). Plaintiff claims that

Defendant G4S and its counsel “so multiplied these proceedings unreasonably and vexatiously”

and therefore he is entitled to attorney’s fees pursuant to § 1927. Id. at 6. Plaintiff refers to the

evidence in his previous Motion for Attorney’s Fees to show his costs, expenditures, attorney’s

fees, and damages from Defendant’s delays, and also includes the Defendant’s most recent Bill

of Costs to demonstrate how Defendant “multipl[ied] the cost of this litigation, so as to make

oppressively expensive the lawful recover of [Plaintiff’s] property.” (Doc. No. 121-1, p. 2).

Plaintiff also argues this claim is not precluded by the Court’s prior denial of attorney’s fees under

N.C. Gen. Stat. § 1D-45 nor by the Court’s award of partial attorney’s fees and costs under Rule

37 of the Federal Rules of Civil Procedure. (Doc. No. 121-1, p. 8-9).

       Defendant argues that Plaintiff’s motion is “is merely another attempt to make the exact

same arguments that this Court has already considered and rejected.” (Doc. No. 124, p. 7).

Defendant maintains that it has not acted in bad faith throughout this litigation and reiterates that

this Court and the Fourth Circuit determined it did not act in bad faith. Id. at 7-10.

       Under 28 U.S.C. § 1927,

       Any attorney or other person admitted to conduct cases in any court of the United
       States or any Territory thereof who so multiplies the proceedings in any case
                                                  7



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 7 of 9
       unreasonably and vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys’ fees reasonably incurred because of such
       conduct.

28 U.S.C. § 1927. To impose fees under § 1927, there must be a finding of “[b]ad faith on the part

of the attorney.” E.E.O.C. v. Great Steaks, Inc., 667 F.3d 510, 522 (4th Cir. 2012); see also Thomas

v. Ford Motor Co., 244 F. App’x 535, 539 (4th Cir. 2007); Sweetland v. Bank of Am. Corp., 241

F. App’x 92, 95 (4th Cir. 2007). Previously, courts have determined an attorney’s conduct is

“unreasonable and vexatious” when the attorney knowingly files claims without merit. See

Sweetland, 241 F. App’x at 97 (“Sweetland took the affirmative step of filing a baseless summary

judgment motion on a count he knew he could not substantiate in the middle of the discovery

process, while at the same time seeking to ‘bolster’ his case through intentional misrepresentations

for the purpose of obtaining a settlement from the defendants.”); see also Salvin v. Am. Nat’l Ins.

Co., 281 F. App’x 222, 226 (4th Cir. 2008) (holding the brief in response to summary judgment

“failed to address the altered records theory at issue, raised new theories based on factual

allegations not pled in the complaint, and was based on a new affidavit by Salvin in which she

contradicted her earlier deposition testimony”).

       Both this Court and the Fourth Circuit have already determined Defendant’s “actions did

not meet the high bar needed to justify such an award.” Raynor, 805 F. App’x at 180; see also

(Doc. No. 98, p. 6). As such, the Court will not revisit those claims and finds—again—Defendant

did not act in bad faith. The only actions not yet considered for an award of attorney’s fees by the

Court are Defendant’s requests during the appeals process for two continuances for the Fourth

Circuit’s scheduled oral argument date and Defendant’s Third Bill of Costs. (Doc. No. 118). The

Fourth Circuit granted both of Defendant’s continuances, but Plaintiff now argues they were


                                                   8



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 8 of 9
granted “based solely on misinformation, and without seeking or reporting any response from

counsel for Plaintiff-Appellee, Raynor.” (Doc. No. 121, p. 15); (USCA4 18-1773 Docs. 45, 51).

The Fourth Circuit also did not grant Plaintiff’s motion for sanctions for Defendant’s requests for

continuances. (USCA4 18-1773 Doc. 52). Also, Defendant’s third Bill of Costs was not filed in

bad faith. Plaintiff and Defendant both filed previous Bills of Costs that were rejected solely

because they were premature. (Doc. Nos. 45, 77, 99). Hence, Defendant was pursuing reasonable

remedies in its third Bill of Costs following the appeal. It was not unreasonable or vexatious for

Defendant to claim it was the prevailing party in its Bill of Costs because Defendant did prevail

on numerous claims throughout the litigation; however, Plaintiff was ultimately the prevailing

party because the claims he won materially altered the legal relationship between the parties.

       As this Court and the Fourth Circuit have previously determined, Defendant’s actions do

not “meet the high bar needed to justify such an award.” Raynor, 805 F. App’x at 180; (Doc. No.

98, p. 6). Lastly, Defendant’s actions including the continuances during the appeals process and

third Bill of Costs, were not “frivolous or malicious” to warrant additional attorney’s fees. Stated

differently, the Fourth Circuit declined to grant Plaintiff’s motion for sanctions while the appeal

was pending, (Doc. No. 124, p. 9), and this Court is in no position whatsoever to overrule the

Fourth Circuit.

                                       III.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Attorneys’ Fees and Costs (Doc. No. 121)

is DENIED.

   IT IS SO ORDERED.
                                                      Signed: June 30, 2020




                                                 9



     Case 3:17-cv-00160-FDW-DSC Document 126 Filed 07/01/20 Page 9 of 9
